Title: To James Madison from William Jones, 10 September 1813
From: Jones, William
To: Madison, James


Dear Sir
Navy Depmt Sept. 10. 1813
I have received a letter from Captain Allen commander of the U.S. Brig Argus dated L’Orient 12 June saying that he had arrived safe there in a passage of 23 days and had captured the British Schooner Salamanca.
Accept my congratulations upon the pleasing event of the safe arrival of our friend Mr Crawford.
It appears the armistice had been protracted to the middle of August & as that period would be too late for the commencement of hostile operations a continental peace appears to be almost certain.
My letters from Norfolk this day say that the enemy had all gone to sea except two Frigates a Brig and two Schooners. Very Sincerely and respectfully yours
W Jones
